office_of_chief_counsel internal_revenue_service memorandum number release date cc sb gl-132142-06 uilc date date to john casazza fta manager north atlantic region fraud bsa small_business self-employed attn robert j nowak fraud technical advisor fraud bsa small_business self-employed from miriam a howe assistant division counsel general litigation small_business self-employed subject use of credit reports in collection cases with indications of fraud this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 may acs share a taxpayer’s full credit report with field collection when the report was obtained without a summons under the f c r a ’s collection exception and has potential indicators of fraud may acs or field collection share any information with ci obtained from the credit report and if so what information how should ci comply with its discovery obligations under the federal rules of criminal procedure if acs or field collection cannot share a copy of a full credit report with ci gl-132142-06 conclusion sec_1 so long as acs obtained the credit report for collection purposes and is referring the report to the field for collection of the outstanding tax_liabilities acs may share the report with field collection acs or field collection may not share the contents of the full credit report with ci if the report was obtained under the collection exception to the fair credit reporting act but acs may share non-protected information if ci is obligated to provide a credit report to the defendant it may obtain one under the summons exception to the f c r a and the defendant may also obtain a report under a separate exception to the f c r a facts the service often obtains and uses credit reports of taxpayers the service may obtain one of two credit reports from credit reporting agencies a short report and a full consumer credit report the short report is used primarily to verify contact information while a full consumer credit report provides the service with loan employment financial and payment information about a taxpayer the service is allowed to obtain and use a full credit report without a summons for collection of an assessed liability this use must meet certain criteria specified in the internal_revenue_manual i r m see i r m sec_5 some cases in acs’s collection inventory have at least one indicator of fraud even though a formal referral to ci is never made in the vast majority of cases further in certain cases where the balance due exceeds an established dollar criteria acs generally makes referrals to field collection to work the case this memorandum clarifies how acs may use consumer credit reports in these cases and it clarifies what information if any may be shared with ci law analysis the service’s use of consumer credit reports is limited by the fair credit reporting act f c r a u s c et seq in particular the f c r a prevents consumer reporting agencies from furnishing credit reports to anyone including the service unless one of the enumerated purposes set out in the statute is met u s c 1681b a these purposes include both furnishing a report in response to a summons issued by the service and furnishing a report without a summons in connection with a review or collection of an account of the consumer u s c 1681b a 1681b a a no one including the service may use or obtain a credit report unless the report is obtained or used for one of the enumerated purposes the person receiving the report must also certify that the information is being sought for one of the enumerated purposes and will be used for no other purpose u s c 1681b f 1681e a courts interpret these restrictions in favor of the consumer see 534_us_19 congress enacted the f c r a in to promote efficiency in the nation’s banking system and to protect consumer privacy emphasis added 811_f2d_1368 10th cir accordingly if a user requests information for a purpose not permitted by 1681b while representing to the reporting agency that the report will be used for a permissible purpose the user may be subject_to civil liability for obtaining information under false pretenses 260_fsupp2d_711 s d ind no one questions that the creditor lawfully obtained the credit report but a creditor’s receipt of the report does not somehow automatically extend to the person seeking to use the report agency principles do not trump the statutory restrictions of the f c r a nor was the report obtained from the creditor for any purpose enumerated in u s c 1681b a may acs share a taxpayer’s full credit report with field collection when the report was obtained without a summons under the f c r a ’s collection exception and has potential indicators of fraud acs may obtain and use a full credit report in cases with a taxpayer_delinquent_account balance in order to make a collection determination collection of an account is one of the enumerated purposes for which a consumer credit report may be obtained and used u s c 1681b f 1681e a even if there are indications of fraud present in the case so long as acs only uses the consumer credit report for collection purposes such as collecting an assessed tax_liability the f c r a will not be violated thus when acs wishes to refer a taxpayer_delinquent_account case to field collection for collection action acs may include a copy of the full credit report without violating the terms of the f c r a may acs or field collection share any information with ci obtained from the credit report as discussed above the only permissible purpose for the irs to use a full credit report under the f c r a without issuing a summons is for collection purposes any additional uses outside of the scope of collection purposes including a fraud_referral to ci would violate the terms of the f c r a see federal trade commission’s statement of general policy or interpretation commentary on the fair credit reporting act c f_r the service must certify the purpose for which the report is sought and certify that the report will be used for no other purpose see also i r m sec_25 if ci wants access to the full report it will have to use its summons power to do so see u s c 1681b a see also statement of general policy or interpretation commentary on the fair credit reporting act fed reg date explaining that for purposes of the f c r a an irs summons constitutes an order of the court even though the full credit report may not be provided to ci some information may be shared with them specifically acs or field collection should be able to share gl-132142-06 information so long as the actual report information itself is not disclosed thus acs or field collection could share with ci the taxpayer’s name the fact that a full credit report was obtained and the date on which the full credit report was obtained in a fraud_referral acs or field collection however could not reveal the contents of the credit report itself in the referral how should ci comply with its discovery obligations under the federal rules of criminal procedure if acs or field collection cannot share a copy of a full credit report with ci acs or field collection may not disclose a full credit report obtained under the f c r a even when ci may have disclosure requirements federal rules of criminal procedure fed r crim p requires various discovery disclosures to the defendant upon the defendant’s request see fed r crim p a specifically upon a defendant’s request the government must make available documents and objects if the item is within the government’s possession custody or control and i the item is material to preparing the defense ii the government intends to use the item in its case-in-chief at trial or iii the item was obtained from or belongs to the defendant fed r crim p a e only the first two reasons for disclosure would apply to a credit report obtained from a credit reporting agency with respect to the first and second reasons listed in the rule ci should be able to obtain the report itself through its summons power and it likely would have done so if it intends to use the credit report for its case- in-chief at trial if ci has used its summons power to obtain a report the report could be disclosed to the defendant furthermore the defendant may always request a copy of his or her own credit report directly from the credit reporting agencies see u s c 1681b a a ny consumer reporting agency may furnish a consumer report under the following circumstances and no other in accordance with the written instructions of the consumer to whom it relates this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions _____________________________ miriam a howe assistant division counsel general litigation small_business self-employed
